 

Exhibit 10.1

 



Healthcare

Facility Note

Section 232

 

U.S. Department of Housing

and Urban Development

Office of Residential

Care Facilities

OMB Approval No. 2502-0605

(exp. 06/30/2017)

 

Public reporting burden for this collection of information is estimated to
average 1 hour. This includes the time for collecting, reviewing, and reporting
the data. The information is being collected to obtain the supportive
documentation which must be submitted to HUD for approval, and is necessary to
ensure that viable projects are developed and maintained. The Department will
use this information to determine if properties meet HUD requirements with
respect to development, operation and/or asset management, as well as ensuring
the continued marketability of the properties. This agency may not collect this
information, and you are not required to complete this form, unless it displays
a currently valid OMB control number.

 

Warning: Any person who knowingly presents a false, fictitious, or fraudulent
statement or claim in a matter within the jurisdiction of the U.S. Department of
Housing and Urban Development is subject to criminal penalties, civil liability,
and administrative sanctions. 

 

HEALTHCARE FACILITY NOTE

(MULTISTATE)

 

FHA Project No.: 123-22094

FHA Project Name: Pennington

Gardens Assisted Living & Memory Care

 

US $10,643,800.00 as of September 1, 2018

 

FOR VALUE RECEIVED, the undersigned (“Borrower”) jointly and severally (if more
than one) promises to pay to the order of Capital One Multifamily Finance, LLC,
a Delaware limited liability company, the principal sum of Ten Million Six
Hundred Forty-Three Thousand Eight Hundred and No/100ths Dollars (US
$10,643,800) (the “Loan”), with interest on the unpaid principal balance at the
Interest Rate.

 

As used herein, “Interest Rate” means the annual rate of Four and twenty-three
hundredths per centum (4.23%).

 

1.          Defined Terms. As used in this Note, (a) the term “Lender” means the
holder of this Note, (b) the term “Indebtedness” means the principal of,
interest on, and all other amounts due at any time under this Note, the
Borrower’s Security Instrument or any of the other Loan Documents, including
prepayment premiums, late charges, default interest, and advances under Section
13 of the Borrower’s Security Instrument to protect the security of the
Borrower’s Security Instrument; (c) the term “Borrower’s Security Instrument”
has the meaning set forth in Section 4 of this Note; and (d) the term “Program
Obligations” means (1) all applicable statutes and any regulations issued by the
U.S. Department of Housing and Urban Development (“HUD”) pursuant thereto that
apply to the Project, including all amendments to such statutes and regulations,
as they become effective, except that changes subject to notice and comment
rulemaking shall become effective only upon completion of the rulemaking
process, and (2) all current requirements in HUD handbooks and guides, notices,
and mortgagee letters that apply to the Project, and all future updates, changes
and amendments thereto, as they become effective, except that changes subject to
notice and comment rulemaking shall become effective only upon completion of the
rulemaking process, and provided that such future updates, changes and
amendments shall be applicable to the Project only to the extent that they
interpret, clarify and implement terms in this Note rather than add or delete
provisions from such document. Handbooks, guides, notices, and mortgagee letters
are available on HUD’s official website:
http://www.hud.gov/offices/adm/hudclips/index.cfm or a successor location to
that site.

 

Previous versions obsolete

Page 1 of 11

form HUD-94001-ORCF (06/2014)

 

  

The definition of any capitalized term or word used herein can be found in this
Note and, if not found in this Note, then found in the Healthcare Regulatory
Agreement – Borrower between Borrower and HUD (the “Borrower’s Regulatory
Agreement”) and/or the Borrower’s Security Instrument.

 

2.          Address for Payment. All payments due under this Note shall be
payable in immediately available funds at Capital One Multifamily Finance, LLC,
2 Bethesda Metro Center, 10th Floor, Bethesda, Maryland 20814, or such other
place as may be designated by written notice to Borrower from or on behalf of
Lender.

 

3.          Payment of Principal and Interest. Principal and interest shall be
paid as follows:

 

(a)         Interest only at the Interest Rate on the principal outstanding for
the period beginning on the date of disbursement and ending on and including the
last day of the month in which such disbursement is made shall be payable on
October 1, 2018. Thereafter, consecutive monthly installments of principal and
interest, each in the amount of Forty-Eight Thousand Six Hundred Seven and
62/100ths Dollars (US $48,607.62) shall be payable on the first day of each
month beginning on November 1, 2018, until the entire unpaid principal balance
evidenced by this Note is fully paid. Any remaining principal and interest shall
be due and payable on October 1, 2053 or on any earlier date on which the unpaid
principal balance of this Note becomes due and payable, by acceleration or
otherwise (the “Maturity Date”).

 

(b)        Any regularly scheduled monthly installment of principal and interest
that is received by Lender before the date it is due shall be deemed to have
been received on the due date solely for the purpose of calculating interest
due.

 

4.          Security. The Indebtedness is secured by, among other things, that
certain Healthcare Deed of Trust, Security Agreement, Assignment of Rents and
Fixture Filing (Arizona), dated as of the date of this Note (the “Borrower’s
Security Instrument”), and reference is made to the Borrower’s Security
Instrument for other rights of Lender as to collateral for the Indebtedness.

 

5.          Application of Payments. If at any time Lender receives, from
Borrower or otherwise, any amount applicable to the Indebtedness that is less
than all amounts due and payable at such time, Lender shall apply that payment
to amounts then due and payable in the manner and in the order set forth in
Section 7(a)(3) of the Borrower’s Security Instrument. Neither Lender’s
acceptance of an amount that is less than all amounts then due and payable nor
Lender’s application of such payment in the manner authorized shall constitute
or be deemed to constitute either a waiver of the unpaid amounts or an accord
and satisfaction. Notwithstanding the application of any such amount to the
Indebtedness, Borrower’s obligations under this Note shall remain unchanged.

 

Previous versions obsolete

Page 2 of 11

form HUD-94001-ORCF (06/2014)

 

  

6.          Acceleration. If a Monetary Event of Default occurs and is
continuing, for a period of thirty (30) days, the entire unpaid principal
balance, any accrued interest and all other amounts payable to Lender under this
Note and any of the other Loan Documents shall at once become due and payable,
at the option of Lender, without any prior notice to Borrower. If a Covenant
Event of Default occurs and the Indebtedness is accelerated as set forth in the
Borrower’s Security Instrument, the entire unpaid principal balance, any accrued
interest, and all other amounts payable to Lender under this Note and any of the
other Loan Documents shall at once become due and payable. Lender may exercise
this option to accelerate regardless of any prior forbearance. Upon Lender’s
exercise of any right of acceleration under this Note, Borrower shall pay to
Lender, in addition to the entire unpaid principal balance of this Note
outstanding at the time of the acceleration, all accrued interest and all other
sums due Lender under the Loan Documents.

 

7.          Late Charge. If any monthly amount payable under this Note or under
the Borrower’s Security Instrument or any of the other Loan Documents is not
received by Lender within fifteen (15) days after the amount is due, Borrower
shall pay to Lender, immediately and without demand by Lender, a late charge
equal to two percent (2%) of such monthly amount. Borrower acknowledges that its
failure to make timely payments will cause Lender to incur additional expenses
in servicing and processing the Loan, and that it is extremely difficult and
impractical to determine those additional expenses. Borrower agrees that the
late charge payable pursuant to this Section represents a fair and reasonable
estimate, taking into account all circumstances existing on the date of this
Note, of the additional expenses Lender will incur by reason of such late
monthly payment.

 

8.          Exculpation; Remedies.

 

(a)         Except for personal liability expressly provided for in this Note or
in the Borrower’s Security Instrument or in the Borrower’s Regulatory Agreement,
the execution of this Note shall impose no personal liability upon Borrower and
those parties listed in Section 38 of the Borrower’s Regulatory Agreement for
payment of the Indebtedness evidenced thereby and in the Event of Default, the
holder of this Note shall look solely to the Mortgaged Property in satisfaction
of the Indebtedness and will not seek or obtain any deficiency or personal
judgment against Borrower and those parties listed in Section 38 of the
Borrower’s Regulatory Agreement except such judgment or decree as may be
necessary to foreclose or bar its interest in the Mortgaged Property and all
other property mortgaged, pledged, conveyed or assigned to secure payment of the
Indebtedness; provided, that nothing in this Section 8 and no action so taken
shall operate to impair any obligation of Borrower under the Borrower’s
Regulatory Agreement.

 

Previous versions obsolete

Page 3 of 11

form HUD-94001-ORCF (06/2014)

 

  

(b)        Notwithstanding Section 8(a) above, Borrower shall be liable to
Lender for any loss or damage suffered by Lender as a result of (1) failure of
Borrower to apply all insurance proceeds and condemnation proceeds as required
by Sections 19 and 20 of the Borrower’s Security Instrument; (2) failure of
Borrower to comply with Section 15 of the Borrower’s Security Instrument
relating to the delivery of books and records, statements, schedules and
reports; (3) Borrower’s acquisition of any property or operation of any business
not permitted by Section 33 of the Borrower’s Security Instrument; (4) a
transfer or the granting of a lien or encumbrance that is an Event of Default
under Sections 17 and 21 of the Borrower’s Security Instrument, other than a
transfer consisting solely of the involuntary removal or involuntary withdrawal
of a general partner in a limited partnership or a manager in a limited
liability company; or (5) fraud or written material misrepresentation by
Borrower or any officer, director, general partner, member, manager or employee
of Borrower in connection with the Loan Application for or creation of the
Indebtedness or any request for any action or consent by Lender. These damages
shall be paid only from the available proceeds of an appropriate insurance
policy or from Surplus Cash or other escrow accounts.

 

(c)        Notwithstanding Section 8(a) above, Borrower shall provide complete
redress as set forth in Section 45(c) of the Borrower’s Security Instrument and
shall indemnify and hold harmless the Indemnitees as set forth in Section 48 of
the Borrower’s Security Instrument.

 

9.         Voluntary and Involuntary Prepayments.

 

(a)        This Note contains a prepayment restriction and prepayment premium
charge acceptable to HUD as to term, amount, and conditions, which are set forth
in the attached Rider 1. In the event of a default, pursuant to Program
Obligations, HUD may override any lockout or any prepayment premium, or
combination thereof, in Rider 1 on the last day of any calendar month during any
year in which the prepayment premium is greater than one percent (1.00%) in
order to facilitate a partial or full refinancing of the Mortgaged Property and
avoid a mortgage insurance claim.

 

(b)        Any application by Lender of any collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note prior to
the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium in the amount provided for in Section 9(a) or in Rider 1, as
applicable.

 

(c)        Notwithstanding the provisions of subsections (a) and (b) above, no
prepayment premium shall be payable with respect to (1) any prepayment made,
other than as a result of acceleration, no more than 30 days before the Maturity
Date, (2) any prepayment occurring as a result of the application of any
insurance proceeds or condemnation award under the Borrower’s Security
Instrument, or (3) any reduction in the original principal amount of the Loan,
or any prepayment, resulting from any cost certification or other report
required by HUD pursuant to Program Obligations.

 

(d)        Any permitted or required prepayment of less than the unpaid
principal balance of this Note shall not extend or postpone the due date of any
subsequent monthly installments or change the amount of such installments,
unless Lender agrees otherwise in writing.

 

Previous versions obsolete

Page 4 of 11

form HUD-94001-ORCF (06/2014)

 

  

(e)        Borrower acknowledges that the provisions of this Note relating to
prepayment restrictions and prepayment premiums are a material part of the
consideration for the Loan, and acknowledges that the terms of this Note are in
other respects more favorable to Borrower as a result of Borrower’s voluntary
agreement to such provisions.

 

(f)         If the Indebtedness is paid in full while insured under the
provisions of the National Housing Act, as amended, Borrower shall pay to Lender
such adjusted mortgage insurance premium as may be required by Program
Obligations.

 

(g)        All payments to reduce the principal balance hereunder, other than
regularly scheduled payments of principal, shall be made to Lender in
immediately available funds. Payments received after 4:00PM Eastern Time will be
deemed to have been received on the next Business Day.

 

10.        Costs and Expenses. Borrower shall pay all expenses and costs,
including reasonable fees and out-of-pocket expenses of attorneys and expert
witnesses and costs of investigation and litigation (including appellate
litigation), incurred by Lender as a result of any default under this Note or in
connection with efforts to collect any amount due under this Note, or to enforce
the provisions of any of the other Loan Documents, including those incurred in
post-judgment collection efforts and in any bankruptcy proceeding (including any
action for relief from the automatic stay of any bankruptcy proceeding) or
judicial or non-judicial foreclosure proceeding.

 

11.        Forbearance. Any forbearance by Lender in exercising any right or
remedy under this Note, the Borrower’s Security Instrument, or any of the other
Loan Documents, or otherwise afforded by applicable law, shall not be a waiver
of or preclude the exercise of any other right or remedy. The acceptance by
Lender of payment of all or any part of the Indebtedness after the due date of
such payment, or in an amount that is less than the required payment, shall not
be a waiver of Lender’s right to require prompt payment when due of all other
payments on account of the Indebtedness or to exercise any right or remedy for
any failure to make prompt payment. Enforcement by Lender of any security for
the Indebtedness shall not constitute an election by Lender of remedies so as to
preclude the exercise of any other right or remedy available to Lender.

 

12.        Waivers. Presentment, demand, notice of dishonor, protest, notice of
acceleration, notice of intent to demand or accelerate payment or maturity,
presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness are waived by Borrower.

 

13.        Loan Charges. If any applicable law limiting the amount of interest
or other charges permitted to be collected from Borrower in connection with the
Loan is interpreted so that any interest or other charge provided for in any of
the Loan Documents, whether considered separately or together with other charges
provided for in any of the Loan Documents, violates that law, and Borrower is
entitled to the benefit of that law, then such interest or charge is hereby
reduced to the extent necessary to eliminate such violation. The amounts, if
any, previously paid to Lender in excess of the permitted amounts shall be
applied by Lender to reduce the Indebtedness. For the purpose of determining
whether any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower has been violated, all of the
Indebtedness that constitutes interest, as well as all other charges made in
connection with the Indebtedness that constitute interest, shall be deemed to be
allocated and spread ratably over the stated term of this Note. Unless otherwise
required by applicable law, such allocation and spreading shall be effected in
such a manner that the rate of interest so computed is uniform throughout the
stated term of this Note.

 

Previous versions obsolete

Page 5 of 11

form HUD-94001-ORCF (06/2014)

 

  

14.       Commercial Purpose. Borrower represents that the Indebtedness is being
incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.

 

15.       Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.

 

16.       Governing Law; Consent to Jurisdiction and Venue.

 

(a)        This Note and the Borrower’s Security Instrument, if it does not
itself expressly identify the law that is to apply to it, shall be governed by
the laws of the jurisdiction in which the Land is located (the “Property
Jurisdiction”), except so long as the Loan is insured or held by HUD, federal
law will apply to HUD’s rights and remedies where state or local laws are
preempted by federal law.

 

(b)        Borrower agrees that any controversy arising under or in relation to
this Note or the Borrower’s Security Instrument shall be litigated exclusively
in the Property Jurisdiction except as, so long as the Loan is insured or held
by HUD and solely as to rights and remedies of HUD, federal jurisdiction may be
appropriate pursuant to any federal requirements. The state courts, and with
respect to HUD’s rights and remedies, federal courts and Governmental
Authorities in the Property Jurisdiction, shall have exclusive jurisdiction over
all controversies which shall arise under or in relation to this Note, any
security for the Indebtedness, or the Borrower’s Security Instrument. Borrower
irrevocably consents to service, jurisdiction, and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise.

 

17.       Rules of Construction. The captions and headings of the Sections of
this Note are for convenience only and shall be disregarded in construing this
Note. Any reference in this Note to a “Section” shall, unless otherwise
explicitly provided, be construed as referring, respectively, to a Section of
this Note. Use of the singular in this Note includes the plural and use of the
plural includes the singular. As used in this Note, the term “including” means
“including, but not limited to.”

 

18.       Notices. All notices, demands and other communications required or
permitted to be given by Lender to Borrower or Borrower to Lender pursuant to
this Note shall be given in accordance with Section 31 of the Borrower’s
Security Instrument.

 

Previous versions obsolete

Page 6 of 11

form HUD-94001-ORCF (06/2014)

 

  

19.       Federal Remedies. In addition to any rights and remedies set forth in
the Borrower’s Regulatory Agreement, HUD has rights and remedies under federal
law so long as HUD is the insurer or holder of the Loan, including but not
limited to the right to foreclose pursuant to the Multifamily Mortgage
Foreclosure Act of 1981, as amended, 12 U.S.C. § 3701, et seq., as amended, when
HUD is the holder of this Note.

 

20.       Termination of HUD Rights and Remedies. At such time as HUD no longer
insures or holds this Note, (a) all rights and responsibilities of HUD shall
conclude, all mortgage insurance and references to mortgage insurance premiums,
all references to HUD, Ginnie Mae and Program Obligations and related terms and
provisions shall cease, and all rights and obligations of HUD shall terminate;
(b) all obligations and responsibilities of Borrower to HUD shall likewise
terminate; and (c) all obligations and responsibilities of Lender to HUD shall
likewise terminate; provided, however, nothing contained in this Section 20
shall in any fashion discharge Borrower from any obligations to HUD under the
Borrower’s Regulatory Agreement or Program Obligations or Lender from any
obligations to HUD under Program Obligations, which occurred prior to
termination of the Contract of Insurance. The provisions of this Section 20
shall be given effect automatically upon the termination of the Contract of
Insurance or the transfer of this Note or the Borrower’s Security Instrument by
HUD to another party, provided that upon the request of Borrower, Lender or the
party to whom this Note or the Borrower’s Security Instrument has been
transferred, at no cost to HUD, HUD shall execute such documents as may be
reasonably requested to confirm the provisions of this Section 20.

 

21.       WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (a) AGREES NOT TO
ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT
BY A JURY AND (b) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

See Rider 1 attached hereto and made a part hereof for prepayment provisions.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Previous versions obsolete

Page 7 of 11

form HUD-94001-ORCF (06/2014)

 

 

IN WITNESS WHEREOF, Borrower has signed and delivered this Note or has caused
this Note to be signed and delivered by its duly authorized representative as of
the date first above written.

 

  SUMMIT CHANDLER, LLC   a Delaware limited liability company         By: Summit
Healthcare REIT, Inc.,     a Maryland corporation             By: /s/ Elizabeth
A. Pagliarini       Elizabeth A. Pagliarini       Chief Financial Officer and
Treasurer

 

[Remainder of Page Intentionally Left Blank]

 



Previous versions obsolete

Page 8 of 11

form HUD-94001-ORCF (06/2014)

 



 

 

State of Arizona Healthcare Facility Note [Multistate]

 

SUMMIT CHANDLER, LLC
to

 

CAPITAL ONE MULTIFAMILY FINANCE, LLC

 

FHA Project No.: 123-22094

 

Insured under §232 pursuant to 223(f) of the National Housing Act, as amended,
and regulations published thereunder in effect on July 17, 2018

 



By:                                                                       Date:                          , 20         



[Title]

 

A total sum of $____________ has been approved for insurance hereunder by HUD.

 



By:                                                                     Date: September___, 2018   

                               Jason P. Roth, Authorized Agent 



 

FOR USE ONLY WITH LOANS TO BE INSURED PURSUANT TO § 223(a)(7):

For purposes of compliance with Section 223(a)(7)(A)(iv) of the National Housing
Act, as amended, the Contract of Insurance regarding FHA Project No. [Old FHA
Project Number] is transferred to FHA Project No. [New FHA Project Number], and
said Contract of Insurance is hereby amended to reflect the terms, conditions
and provisions of the National Housing Act, as amended, as evidenced by HUD’s
endorsement for insurance of this Note dated __________________, ______,
executed by ______________________________, (Borrower), and payable to
_____________________________________, in the amount of
$________________________________.

 

 

Previous versions obsolete

Page 9 of 11

form HUD-94001-ORCF (06/2014)

 

 

RIDER 1 TO

HEALTHCARE FACILITY NOTE OF

SUMMIT CHANDLER, LLC

 

TO

 

CAPITAL ONE MULTIFAMILY FINANCE, LLC

 

IN THE ORIGINAL PRINCIPAL SUM OF $10,643,800.00

DATED AS OF SEPTEMBER 1, 2018

 

 





 

1.          This Rider 1 to Healthcare Facility Note (this “Rider”) is attached
to and made a part of the Healthcare Facility Note from SUMMIT CHANDLER, LLC, an
Arizona limited liability company (the “Borrower”), to CAPITAL ONE MULTIFAMILY
FINANCE, LLC, a Delaware limited liability company (the “Lender”) dated as of
September 1, 2018 (the “Note”).

 

2.          Subject to Section 9 of the Note, this Rider modifies the terms and
conditions, if any, contained in the Note relating to prepayment premiums.
Borrower may not prepay any sum due under the Note prior to November 1, 2018.
Commencing on November 1, 2018, Borrower may prepay, in whole or in part, any
sum due under the Note on the last day of any month, upon thirty (30) days
advance written notice to Lender, provided prepayment is accompanied by the
applicable prepayment premium (expressed as a percentage of the principal amount
so prepaid) set forth below:

 

Prepayment Period  Prepayment Premium        November 1, 2018 through October
31, 2019   10% November 1, 2019 through October 31, 2020   9% November 1, 2020
through October 31, 2021   8% November 1, 2021 through October 31, 2022   7%
November 1, 2022 through October 31, 2023   6% November 1, 2023 through October
31, 2024   5% November 1, 2024 through October 31, 2025   4% November 1, 2025
through October 31, 2026   3% November 1, 2026 through October 31, 2027   2%
November 1, 2027 through October 31, 2028   1% November 1, 2028 and therafter 
 None 

 

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 

Previous versions obsolete

Page 10 of 11

form HUD-94001-ORCF (06/2014)

 

 

BORROWER SIGNATURE PAGE TO RIDER 1 TO HEALTHCARE FACILITY NOTE

 

  SUMMIT CHANDLER, LLC   a Delaware limited liability company         By: Summit
Healthcare REIT, Inc.,     a Maryland corporation             By: /s/ Elizabeth
A. Pagliarini       Elizabeth A. Pagliarini       Chief Financial Officer and
Treasurer

 

[END OF RIDER 1 TO HEALTHCARE FACILITY NOTE]

 



Previous versions obsolete

Page 11 of 11

form HUD-94001-ORCF (06/2014)

